Case 2:19-cv-00417-JAD Document 32 Filed 08/27/20 Page 1 of 2    PageID #: 60



                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MAINE

Gregory Paul Violette

      v.                                Civil No. 19-cv-417-JAD

Bryce Turgeon, et al.


                                O R D E R

      Gregory Paul Violette, proceeding pro se and in forma

pauperis, brought suit against two federal probation officers

and the United States Probation and Pretrial Services, alleging

claims that arise from events that occurred while Violette was

on supervised release.     His claims were dismissed on preliminary

review, with no objection from Violette.        In response to

Violette’s subsequent motion, the court set aside the judgment,

and Violette was given time to file an objection to the reports

and recommendations.

      Violette did not file an objection within the time allowed.

After that deadline, Violette filed an amended complaint in

which he asserts that his rights were violated because a judge

rather than a jury made the decision to revoke his supervised

release.   That claim was addressed by the report and

recommendation issued on April 3, 2020, that recommended his

motion to amend to add that claim be denied.         Doc. no. 25.      The

report and recommendation was approved and adopted.             Doc. no.

27.
Case 2:19-cv-00417-JAD Document 32 Filed 08/27/20 Page 2 of 2   PageID #: 61



      As reported in the April 3 report and recommendation,

Violette has not stated an actionable claim.



                               Conclusion

      For the foregoing reasons, Violette’s amended complaint

(document no. 31) is dismissed.

      The reports and recommendation (documents no. 23 and 25)

are approved and adopted.

      The clerk of court shall enter judgment accordingly and

close the case.

      SO ORDERED.

                                  ______________________________
                                  Joseph A. DiClerico, Jr.
                                  United States District Judge
                                  Sitting by designation.
August 27, 2020

cc:   Gregory Paul Violette, pro se.




                                    2
